Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections have been withdrawn.
 
Response to Arguments
Applicant’s arguments, see pg. 7, filed 8/22/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of 6/22/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Greeley and Michael Bartolone on 9/9/2022.

The application has been amended as follows: 
Step (a) of claim 1 should be amended as follows “describing a deposition rate, wherein the deposition rate is the rate at which the coating is applied to the substrate, and wherein the deposition rate is described by an approximation function comprising a product of at least two functions depending on the substrate coordinates and depending on the position of the substrate relative to the coating source, wherein the product of at least two functions comprises several parameters;”
In step (c) of claims 1 and 14, “coating a substrate” should be amended to read “coating the substrate”
In line 3 of claim 14, “to move a substrate” should read “to move the substrate”
In line 4 of claim 14, “during the coating operation” should read “during a coating operation”
Step (a) of claim 14 should be amended as follows “describing described by an approximation function comprising a product of at least two functions depending on the substrate coordinates and depending on the position of the substrate relative to the coating source, wherein the product of at least two functions comprises several parameters;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Teichert (WO 2008015159 A1). Teichert teaches a method of determining a velocity profile for the movement of a substrate to be coated relative to a coating source during a coating operation of the substrate in order to achieve a defined target layer thickness profile, comprising describing a deposition rate with an approximation function depending on the substrate coordinates and position of the substrate relative to the coating source, describing a velocity profile determined by an approximation function comprising one or more parameters, coating a substrate using a defined velocity profile wherein the substrate is moved during the coating operation relative to the coating source in a straight line along a first direction using this velocity profile, measuring the actual layer thickness profile of the coated substrate achieved by the coating operation, determining one or more parameters of the approximation function for the deposition rate on the basis of comparison of the measured actual layer thickness profile with the defined target layer thickness profile, and determining the velocity profile by determining one or more of the parameters of the approximation function for the velocity profile to be determined on the basis of the parameters previously determined. However, Teichert fails to explicitly teach that the approximation function of the deposition rate comprises “a product of at least two functions.” Additionally, there is no teaching, suggestion, or motivation to modify Teichert to meet the claimed limitation. Therefore, claim 1 is allowed.
Claims 2-4, 6-13, and 20 depend on claim 1 and thus are allowed for the same reasons.
Claim 14 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 15-19 depend on claim 14 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797